Title: Saturday 9th of September 1780.
From: Adams, John Quincy
To: 


       Half Holiday. At about twelve o clock Stevens came here for us, as we were going we met our Dutch Master who was coming to give us a Lesson. When we got home we found Mr. Guile at our house with Pappa. At about 1 o clock Mr. Guile went away. At about half after one Commodore Gillon came to Pappa’s lodgings stay’d some time and went away. At about four o clock young Mr. Crommelin came with a coach for us to go to his father’s house in the country, we went away and arrived there at about 7 o clock. We shall stay here till to morrow night.
      